UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 1, 2015 GenCorp Inc. (Exact name of registrant as specified in its charter) Delaware 1-01520 34-0244000 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2001 Aerojet Road, Rancho Cordova, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (916) 355-4000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 1, 2015, the board of directors of GenCorp Inc. (the “Company”) appointed retired U.S. Air Force four-star General Lance W. Lord to serve as a member of the board of directors until the Company’s next annual meeting of stockholders and until his successor is duly elected and qualified. There are no arrangements or understandings between General Lord and any other person pursuant to which General Lord was appointed to serve on the board of directors. General Lord has no direct or indirect material interest in any transaction required to be disclosed pursuant to Item404(a) of Regulation S-K. General Lord’s compensation will be consistent with that provided to all of the Company’s non-employee directors, as described in the Company’s most recent proxy statement filed with the Securities and Exchange Commission on February 7, 2014. Item 8.01Other Events On February 2, 2015, the Company issued a press release announcing the appointment of General Lance W. Lord to serve as a member of the Company’s board of directors.A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit No. Exhibits Press release, dated February 2, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. February 3, 2015 GENCORP INC. By: /s/ Kathleen E. Redd Name: Kathleen E. Redd Title: Vice President, Chief Financial Officer and Assistant Secretary
